Name: Commission Regulation (EC) No 716/2001 of 10 April 2001 amending Regulation (EC) No 2789/1999 laying down the marketing standard for table grapes
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 Avis juridique important|32001R0716Commission Regulation (EC) No 716/2001 of 10 April 2001 amending Regulation (EC) No 2789/1999 laying down the marketing standard for table grapes Official Journal L 100 , 11/04/2001 P. 0009 - 0010Commission Regulation (EC) No 716/2001of 10 April 2001amending Regulation (EC) No 2789/1999 laying down the marketing standard for table grapesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 2(2) thereof,Whereas:(1) The Annex to Commission Regulation (EC) No 2789/1999 of 22 December 1999 laying down the marketing standard for table grapes(3) lays down provisions on the sizing, presentation and marking of table grapes.(2) In order to ensure transparency on the world market, those provisions should be amended. The standard for table grapes recommended by the United Nations Economic Commission for Europe has recently been amended to permit the mixing in each package of table grapes of the varieties Chasselas rouge and Chasselas blanc, to provide for special labelling for grapes grown under glass and therefore subject to special rules on sizing, as well as for clarifying certain provisions concerning small consumer packages.(3) The production of several new varieties is growing. Those varieties should therefore be included in the list of varieties given in the Appendix to the Community standard for table grapes, either as large-berry varieties or as small-berry varieties.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2789/1999 is amended as follows.1. In title III (Provisions concerning sizing), the fourth subparagraph is replaced by the following text: "For all classes: in each consumer package, not exceeding 1 kg net weight, one bunch below the required minimum weight is allowed to adjust the weight indicated, provided the bunch meets all other requirements for the specified class."2. In title V (Provisions concerning presentation), part A (Uniformity), the second subparagraph is replaced by the following text: "In the case of grapes packed in small consumer packages of a net weight not exceeding 1 kg, uniformity of variety and origin is not required."3. In title V (Provisions concerning presentation), part A (Uniformity), the following subparagraph is inserted after the third subparagraph: "The inclusion in each package of bunches of different colours for decorative purposes shall be allowed in the case of the variety Chasselas."4. In title VI (Provisions concerning marking), part B (Nature of produce), the following indent is added: "- 'under glass', where applicable."5. In the Appendix, part 2(a) (Large-berry varieties), the following varieties are added:"Danuta" after "Danlas","Isa" after "Imperial Napoleon","Ora" after "Olivette noire","Prima" after "Planta Nova".6. In the Appendix, part 2(b) (Small-berry varieties), the variety "Exalta" is added after "Delizia di Vaprio".7. In title IV (Provisions concerning tolerances), part B is replaced by the following text: "B. Size tolerances(i) 'Extra' Class and Class I10 % by weight of bunches not satisfying the size requirements of the class, but meeting those of the class immediately below.(ii) Class II10 % by weight of bunches not satisfying the size requirements of the class but weighing not less than 75 g."Article 2This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities.It shall apply from the first day of the first month following its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 336, 29.12.1999, p. 13.